At an adjourned sittings, held on the 6th of September, the President delivered the clear, and unanimous opinion of the Court, that the Defendants were not protected from arrests, for any cause that had been shewn. He observed, that they had not been required by the Executive Council to attend them, but evidently came to Philadelphia on their own private business; and that it was the duty of the Court to be careful not to extend the doctrine of privilege to the injury of honest creditors.
The rule discharged.